DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-28 and 34-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 22, 26, 34 and 39, the recitation of “processing scheme” is ambiguous.  The scope of the claims is indefinite because it is unclear whether the processing scheme is to be interpreted as part of the signal or is as being derived from the signal. Additionally, claims 23-25, 27, 28, 35-38 and 40 are rejected by virtue of claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Geller et al. (US 2020/0081560, hereinafter "Geller") in view of Chang (US 2016/0139690).
With respect to Claim 21 (New), Geller teaches an electronic device, comprising:
a panel configured to identify a position of a stylus pen (Geller: Fig. 1, computing device 104 calculates a position of pen device 102);
a communication module configured to transmit and receive communication signals to and from the stylus pen (Geller: Paras. [0025] – [0026]; Fig. 1, network interface 120); and
at least one processor configured to based on detection of the stylus pen by the panel, perform a first operation based on the position of the stylus pen identified by the panel, 
based on non-detection of the stylus pen by the panel, identify, from at least one communication signal received through the communication module from the stylus pen, at least one of information about the position of the stylus pen or information indicating whether a button of the stylus pen is pressed, and
based on the at least one of the information about the position of the stylus pen or the information indicating whether the button of the stylus pen is pressed (Geller: Fig. 5, operations 510 to 518)
Geller fails to expressly disclose performing a second operation.
However, Chang discloses:
Performing a second operation (Chang: Para. [0062]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the stylus, as taught by Geller, to incorporate incorporating commands for transitioning the electronic device into various operational modes, as taught by Chang, in order to provide the electronic device with various types of user input (Chang: Para. [0067]).

With respect to Claim 22 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 21, further comprising a display, wherein the at least one processor is configured to based on non-detection of the stylus pen by the panel, identify a first processing scheme based on at least one first communication signal received through the communication module from the stylus pen, display a pointer on the display (Geller: Para. [0049]), and
change a position of the pointer, based on information about the position of the stylus pen included in a second communication signal received through the communication module from the stylus pen based on the first processing scheme (Geller: Para. [0059]).

With respect to Claim 23 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 22, wherein the at least one processor is configured to identify the first processing scheme, based on an indication of a long press of the button of the stylus pen based on the at least one first communication signal (Geller: Para. [0023]).

With respect to Claim 24 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 22, wherein the at least one processor is further configured to perform an operation mapped to a mouse click function, based on at least one third communication signal received through the communication module from the stylus pen based on the first processing scheme (Chang: Para. [0062]).

With respect to Claim 25 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 22, wherein the at least one processor is further configured to:
upon identifying a termination event of the first processing scheme, terminate the first processing scheme and control the communication module to transmit, to the stylus pen, a communication signal including information indicating the termination of the first processing scheme, or
upon receiving, from the stylus pen, through the communication module, a communication signal including information indicating the termination of the first processing scheme, terminate the first processing scheme (Geller: Fig. 3B, 312).

With respect to Claim 26 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 21, wherein the at least one processor is further configured to:
based on non-detection of the stylus pen by the panel, identify a second processing scheme based on at least one fourth communication signal received through the communication module from the stylus pen, identify, based on the second processing scheme, a gesture, based on the information about the position of the stylus pen included in at least one fifth communication signal received through the communication module from the stylus pen, and perform an operation mapped to the gesture (Chang: Paras. [0043] and [0062]).

With respect to Claim 27 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 26, wherein the at least one processor is further configured to:
identify an application to which the gesture is to be assigned, based on the second processing scheme and perform the operation mapped to the gesture on the identified application (Chang: Para. [0033] and [0062]).

With respect to Claim 28 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 26, wherein the at least one processor is further configured to:
identify a pressing of the button of the stylus pen based on the at least one fourth communication signal, based on the second processing scheme, identify the gesture based on the information about the position of the stylus pen included in the at least one fifth communication signal, receive, from the stylus pen, through the communication module, at least one sixth communication signal, after receiving the at least one fifth communication signal, and
terminate the second processing scheme based on an indication of a release of the button of the stylus pen based on the at least one sixth communication signal (Geller: Para. [0067] – [0068]; Fig. 5, 500).

With respect to Claim 29 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 21, wherein the at least one processor is further configured to based on non-detection of the stylus pen by the panel, perform an operation corresponding to manipulation information for the button of the stylus pen included in at least one seventh communication signal received through the communication module from the stylus pen (Chang: Paras. [0043] and [0062]).

With respect to Claim 30 (New), the combination of Geller as modified by Chang teaches the teaches the electronic device of claim 21, wherein the at least one processor is configured to based on detection of the stylus pen by the panel, identify whether the button of the stylus pen is pressed, based on a frequency of a reception signal generated from the stylus pen identified on the panel, and
perform the first operation based on whether the button of the stylus pen is pressed and the position of the stylus pen (Chang: Paras. [0043] and [0062]).

Claims 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Geller in view of Chang (US 2015/0130758).
With respect to Claim 31 (New), Geller teaches a stylus pen, comprising:
a button (Geller: Fig. 2B, 238);
at least one sensor configured to sense at least one of a movement of the stylus pen, an orientation of the stylus pen, or a direction of the stylus pen (Geller: Fig. 2B, 240);
a communication module (Geller: Fig. 1, 105) and
at least one control circuit configured to based on non-identification of a transmission signal from a panel of an electronic device, identify whether the button is pressed, identify information about a position of the stylus pen based on data sensed by the at least one sensor, based on a pressing of the button (Geller: Paras. [0023], [0035] – [0038]; Fig. 3B, 306), and
control the communication module to transmit at least one communication signal including at least one of information about the position of the stylus pen or information indicating whether the button is pressed, and
wherein upon identifying the transmission signal from the panel of the electronic device, the at least one communication signal is not transmitted (Geller: Para. [0048]; Fig. 3B, 312).
Geller fails to expressly disclose the stylus includes a resonance circuit including a coil and at least one capacitor.
However, Chang discloses:
a resonance circuit including a coil and at least one capacitor (Chang: Para. [0034]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the stylus, as taught by Geller, to incorporate frequency modulator/demodulator, as taught by Chang, in order to obtain information on each frequency and information on the signal strengths in the received signals of the corresponding first electrodes (Chang: Para. [0061]).

With respect to Claim 32 (New), the combination of Geller as modified by Chang teaches the stylus pen of claim 31, wherein the at least one control circuit is configured to, based on the transmission signal from the panel of the electronic device being not identified and, after at least a portion of the at least one communication signal is transmitted, the transmission signal being identified, maintain transmission of another portion of the at least one communication signal (Geller: Para. [0045]).

With respect to Claim 33 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 31, wherein the at least one control circuit, upon identifying a transmission signal from the panel of the electronic device, is further configured to:
refrain from transferring the information about whether the button is pressed to the communication module (Geller: Fig. 3B, at decision step 306 if the gesture input data does not match at least one wakeup gesture pattern the signal is not sent to the computing device).

With respect to Claim 34 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 31, wherein the at least one control circuit is further configured to:
identify a first processing scheme of the at least one communication signal, and
control the communication module to transmit information about at least one time-series position identified based on sensing data identified by the at least one sensor after the first processing scheme is identified, based on the first processing scheme (Geller: Paras. [0047] – [0048]).

With respect to Claim 35 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 34, wherein the at least one control circuit is further configured to identify the first processing scheme based on identification of a long press of the button (Geller: Para. [0023]).

With respect to Claim 36 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 34, wherein the at least one control circuit is further configured to control the communication module to transmit a communication signal including information indicating at least one of a pressing of the button or a release of the button after the first processing scheme is identified, based on the first processing scheme (Geller: Para. [0023]).

With respect to Claim 37 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 34, wherein the at least one control circuit is further configured to:
upon identifying a termination event of the first processing scheme, terminate the first processing scheme and control the communication module to transmit a communication signal including information indicating the termination of the first processing scheme to the electronic device, or
upon receiving, from the electronic device, through the communication module, a communication signal including information indicating the termination of the first processing scheme, terminate the first processing scheme (Geller: Para. [0035]).

With respect to Claim 38 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 37, wherein the at least one control circuit is further configured to:
activate all of the at least one sensor while the first processing scheme is applied, and
after the first processing scheme has been terminated, deactivate some of the at least one sensor deactivating a portion of touch electrodes (Chang: Para. [0086]).

With respect to Claim 39 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 31, wherein the at least one control circuit is further configured to:
identify a second processing scheme of a communication signal from the stylus pen, and
control the communication module to transmit information about at least one time-series position identified based on sensing data identified by the at least one sensor after the second processing scheme is identified, until a termination event of the second processing scheme is detected, based on the second processing scheme (Geller: Para. [0067] – [0068]; Fig. 5, 500).

With respect to Claim 40 (New), the combination of Geller as modified by Chang teaches the teaches the stylus pen of claim 39, wherein the at least one control circuit is further configured to:
identify the second processing scheme based on a pressing of the button, and
detect the termination event of the second processing scheme based on a release of the button (Geller: Para. [0067] – [0068]; Fig. 5, 500).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625